878 F.2d 1105
Jimmie Lee DYAS, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 88-2124.
United States Court of Appeals,Eighth Circuit.
Submitted March 15, 1989.Decided July 7, 1989.

Appeal from the United States District Court for the Eastern District of Arkansas;  Stephen Reasoner, U.S.D.C., Judge.
Ronald L. Winningham, Newport, Ark., for appellant.
Leslie M. Powell, Asst. Atty. Gen., Little Rock, Ark., for appellee.
Before JOHN R. GIBSON and BOWMAN, Circuit Judges, and FLOYD R. GIBSON, Senior Circuit Judge.
BOWMAN, Circuit Judge.


1
This is our third review of appellant Jimmie Lee Dyas's petition for federal habeas corpus relief.  In Dyas v. Lockhart, 705 F.2d 993 (8th Cir.1983), we remanded the case to the District Court, concluding that the family relationship between the prosecutor and the state judge who presided over Dyas's trial on a capital murder charge warranted inquiry into whether Dyas had personally waived the judge's offer to disqualify himself and, if not, whether the judge exhibited any actual bias.  After the District Court held a hearing and again denied relief, we found that that Court had not "fully discharge[d] its obligation to conduct a hearing in conformity with our prior instructions" and remanded the case for another hearing, instructing the District Court to consider specific instances of potential bias.  See Dyas v. Lockhart, 771 F.2d 1144, 1146, 1148 (8th Cir.1985).


2
On remand, a hearing was held before Magistrate Henry L. Jones, Jr., at which Dyas, who was represented by counsel, was afforded the opportunity to introduce evidence on the issue of trial judge bias.  Magistrate Jones thoroughly reviewed each instance alleged by Dyas to demonstrate actual bias on the part of the trial judge and found no such bias to exist.  The District Court1 adopted the Magistrate's findings in their entirety, except for a footnote unrelated to the ultimate finding that there was no actual bias.


3
We have conducted our own careful review of the entire record, and we are satisfied that the findings of fact made by the District Court are not clearly erroneous.  Accordingly, we affirm.


4
See 8th Cir. Rule 14.



1
 The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas